Citation Nr: 1512632	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury, to include headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from December 1981 to December 1984 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Veterans Benefits Management System (VBMS) reveals additional hearing request and power of attorney documents submitted by the Veteran.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed by the RO and Board. 

In February 2013, the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" for William K. Thames, II, Attorney.  This document was signed by both the Veteran and the attorney.  However, in June 2013, the Veteran submitted a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" for the Disabled American Veterans.  This document was signed by both the Veteran and the representative.  This document is in VBMS.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2014).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Thus, it follows that the Disabled American Veterans is the accredited representative of record at this time, as the previous power of attorney for William K. Thames, II, was revoked.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that remand for the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In a June 2013 statement, the Veteran requested a Travel Board hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  The request is timely, received within 90 days of notice of certification of the appeal in April 2013.  See 38 C.F.R. § 20.1304(a).  

No such hearing has been held and the Veteran's hearing request has not been withdrawn.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  As such, these claims must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local AOJ at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
      	K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




